DAVIDSON, Judge.
Selling whisky in a dry area is the offense, with punishment assessed at a fine of $250.
The information charged that appellant sold a pint of whisky in Precinct Number 4 of Lipscomb County and that said precinct was a dry area because the sale of beer containing alcohol not exceeding 4% by weight had been prohibited therein by local option election.
The information did not allege whether Precinct Number 4 was a justice precinct or a commissioners precinct. This should have been alleged as a necessary description of the area involved.
The evidence fails to support the allegation that the sale was made in Precinct Number 4. The only evidence upon the subject is that the sale was made in the county.
Also, the information should conclude with the phrase, "Against the peace and dignity of the State,” as the Constitution provides (Art. 5, Sec. 12). This it did not do.
For the reasons stated, the judgment is reversed and the cause is remanded.